By the Court, Morris, J.
At the foundation of American jurisprudence, is the right to be tried by an impartial, unprejudiced jury, it is a right paramount to all others, and is not to be sacrificed to the fear or apprehension of wounding the feelings of others.
In this case, a new trial should be ordered for the following errors:
1st. The juror, Carson, should have been received as a witness to prove that he had formed or expressed an opinion of the guilt of the prisoners, or of some of therm
The juror who has formed an opinion and has not expressed it, is the only source from which the fact of the “ formed opinion ” can be obtained. There is neither dishonor or disgrace attached to the fact, that a man had formed an opinion upon any subject which agitated public consideration, and there is no reason why the juror should not be used as a witness, to prove the cause of challenge.
The prosecution at the trial did not object that the challenge assigned against this juror, should not have been for principal cause, but to the favor, and, therefore, he can not take such position here. '
2d. Under the admissions of facts made by the counsel as the foundation of challenge, the court erred in refusing to compel the juror, Black, to answer the question, whether b$ had “ any prejudice or b.ias against Roman Catholics.”
This question should have been permitted.
*5833d. The question to the witness West, whether he belonged to the Order of United Americans,” should have been permitted by the court; for had it, by the witness, been shown that he did, and that such order was established with prejudice against, and to oppose Irish and Roman Catholics, such fact was proper for the jury to receive, to enable them to determine how much, if any, the witness’s evidence was warped by the principles of his order.
Proceedings reversed